                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

STEPHANIE WEIR,

              Plaintiff,

vs.                                              Case No. 3:19-cv-278-J-34JBT

ANDREW M. SAUL, Commissioner of the
Social Security Administration,

              Defendant.

_________________________________/


                                        ORDER

       THIS CAUSE is before the Court on Magistrate Judge Joel B. Toomey=s Report and

Recommendation (Dkt. No. 16; Report), entered on October 21, 2019.            In the Report,

Magistrate Judge Toomey recommends that the Commissioner=s decision be reversed and

remanded. See Report at 2, 8. No objections to the Report have been filed, and the

time for doing so has passed.

       The Court Amay accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.@ 28 U.S.C. ' 636(b)(1). If no specific

objections to findings of facts are filed, the district court is not required to conduct a de

novo review of those findings.   See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir.

1993); see also 28 U.S.C. ' 636(b)(1).      However, the district court must review legal

conclusions de novo. See Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th

Cir. 1994); United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at *1

(M.D. Fla. May 14, 2007).
       Upon independent review of the Magistrate Judge=s Report, the Court will accept

and adopt the legal and factual conclusions recommended by the Magistrate Judge.

Accordingly, it is hereby

       ORDERED:

       1. The Report and Recommendation (Dkt. No. 16) of Magistrate Judge Toomey is

ADOPTED as the opinion of the Court.

       2. The Clerk of the Court is directed to enter judgment, pursuant to sentence four

of 42 U.S.C. ' 405(g), REVERSING the Commissioner=s decision and REMANDING with

instructions to the Commissioner to: (a) articulate good cause, supported by substantial

evidence, for discounting the opinions of Dr. Alfred Thomas Romero, or reconsider the

weight given to those opinions; (b) reconsider Plaintiff=s residual functional capacity if

appropriate; and (c) conduct any further proceedings deemed appropriate.

       3. The Clerk of the Court is further directed to close the file.

       4. Should this remand result in the award of benefits, pursuant to Rule 54(d)(2)(B)

of the Federal Rules of Civil Procedure, Plaintiff=s attorney is GRANTED an extension of

time in which to file a petition for authorization of attorney=s fees under 42 U.S.C. ' 406(b).

Plaintiff=s attorney shall file such a petition within thirty (30) days from the date of the

Commissioner=s letter sent to Plaintiff=s counsel of record at the conclusion of the Agency=s

past due benefit calculation stating the amount withheld for attorney=s fees. See In re:

Procedures for Applying for Attorney=s Fees Under 42 U.S.C. '' 406(b) & 1383(d)(2), Case

No. 6:12-mc-124-Orl-22 (M.D. Fla. Nov. 13, 2012). This Order does not extend the time


                                            2
limits for filing a motion for attorney=s fees under the Equal Access to Justice Act, 28 U.S.C.

' 2412.

       DONE AND ORDERED in Jacksonville, Florida, this 12th day of November, 2019.




ja
Copies to:
Counsel of Record




                                                 3
